UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1774


KAREN KELLY, on Behalf of Joanne Coggins, pro se,

                Plaintiff - Appellant,

          v.

UNIVERSITY HEALTH SYSTEMS; DUPLIN GENERAL HOSPITAL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cv-00024-FL)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Kelly, Appellant Pro Se.   John D. Martin, Carolyn Pratt,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karen Kelly, on behalf of Joanne Coggins, appeals the

district court’s order denying her motion for leave to amend and

for appointment of counsel, which were filed in her underlying

Emergency Medical Treatment and Active Labor Act action.                      We

have     reviewed   the   record    and     find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Kelly   v.    Univ.    Health    Sys.,     No.   7:11-cv-00024-FL

(E.D.N.C.    June   21,   2011).     We     dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                      2